Citation Nr: 1208582	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for scar, residuals of splinter puncture wound, left thigh.

2.  Entitlement to service connection for right hip strain.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for cubital tunnel syndrome, right arm.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder manifested by instability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the left leg.

13.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2004, March 2008, August 2010, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the March 2004 rating decision, the RO continued the noncompensable (zero percent rating) for the service-connected scar, residuals of splinter puncture wound, left thigh.  By the March 2008 rating decision, the RO denied service connection for right hip strain, GERD, and cubital tunnel syndrome of the right arm, claimed as right arm injury.  The RO also determined that new and material evidence had not been received to reopen claims of service connection for left knee disorder, diabetes mellitus, low back disorder, hypertension, and a heart disorder.  Both the March 2008 and August 2010 rating decisions denied entitlement to TDIU.  The September 2010 rating decision denied service connection for PTSD and a right knee disorder.  Further, this decision found new and material evidence had not been received to reopen the claims of service connection for left knee disorder, low back disorder, hypertension, and arthritis of the left leg.

The Veteran's current appeal regarding his service-connected scar, residuals of splinter puncture wound, left thigh, was previously addressed by the Board in September 2006 and May 2010.  In September 2006, the Board remanded the case for further development.  By a May 2010 decision, the Board denied the Veteran's claim for a compensable rating for his service-connected scar, residuals of splinter puncture wound.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

By a March 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

For the reasons detailed below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran, through his attorney, submitted a timely Notice of Disagreement (NOD) in April 2008 regarding the issues denied by the March 2008 rating decision.  Similarly, a timely NOD was submitted in July 2011 to the August and September 2010 rating decisions and the issues denied therein.  See 38 C.F.R. §§ 20.201, 20.302.  However, the documents assembled for the Board's review do not reflect a Statement of the Case (SOC) has, as yet, been promulgated in response to these NODs.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added). 

With respect to the issue of entitlement to a compensable rating for scar, residuals of splinter puncture wound, left thigh, the Board notes that the Veteran was accorded VA medical examinations which evaluated this disability in February 2004 and July 2008.  In pertinent part, the July 2008 examination was an orthopedic examination to evaluate the impact of the affected joint.  However, the joint motion which was the basis for the Court's March 2010 Order contended that the July 2008 examination was not adequate for resolution of this case.  The joint motion contended that the examination focused upon the Veteran's left knee rather than his left thigh.  Therefore, a new examination is required in order to fully evaluate the severity of the Veteran's service-connected scar and other residuals of splinter puncture wound to the left thigh.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that there is an indication in the record that the Veteran applied for disability benefits from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected scar and other residuals of splinter puncture wound to the left thigh should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected scar and other residuals of splinter puncture wound to the left thigh since July 2008.  After securing any necessary release, the RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a scar and left thigh examination to evaluate the current nature and severity of his service-connected splinter puncture wound residuals.  The claims folder should be made available to the examiner for review before the examination.

The examiner must indicate any impairment of the left thigh that is due to the service-connected splinter puncture wound in addition to the recognized scar.  In describing impairment of the thigh other than the scar, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is limitation of motion due to the wound, and if there is any additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  The examinations should also address the current symptomatology of the scar itself.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
5.  The RO should issue to the Veteran a Statement of the Case (SOC) as to the issues of entitlement to service connection for right hip strain, GERD, cubital tunnel syndrome of the right arm, PTSD, and right knee disorder; whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus, left knee disorder, hypertension, heart disorder, low back disorder, and arthritis of the left leg; and entitlement to a TDIU.  The RO should advise him of the time period in which to perfect an appeal.  

6.  After completing any additional development deemed necessary, the RO should readjudicate the issue of entitlement to a compensable rating for service-connected scar and other residuals of splinter puncture wound to the left thigh in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the RO last adjudicated this case via a September 2008 SSOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



